Peck, J.
delivered the opinion of the court.
The question mainly insisted on in this case is, that there is a misjoinder of action. There are three counts in the declaration, and a finding upon the whole; the first count declares that Lane, in consideration that plaintiff, Hogan, would sell unto him a certain horse of the value of $60, he, the said Lane, would pay him therefor, said sum of $60, in notes on the bank of the United States, which were of the value of $60: averment, that he made payment in spurious notes, purporting to be on the bank of the United States, which were forged and counterfeit, which was well known to said Lane at the time, by reason whereof he lost the value of said horse. The other two counts, though varied in the statement, are in substance' like the first. They are all in tort and well joined. The objection fails, and the judgment is affirmed.
Judgment affirmed.